05/25/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0483


                                      DA 21-0483
                                   _________________

 STATE OF MONTANA,

             Plaintiff and Appellee,

       v.                                                           ORDER

 JAMIE CAL FUSON,

             Defendant and Appellant.
                               _________________

       Upon consideration of Appellant’s motion for extension of time to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 27, 2022, within which to prepare, file, and service the reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                                      ORDER
                                                                       Chief Justice, Montana Supreme Court
                                                                                    May 25 2022